Citation Nr: 1401632	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  05-40 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005.

2.  Entitlement to service connection for ischemic heart disease.

3.  Entitlement to service connection for renal disease.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to November 1981.

The issue of a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005 was denied by the Board of Veterans' Appeals (Board) in February 2012.  The Veteran appealed the Board's February 2012 denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court issued an order that vacated the February 2012 Board decision regarding that issue and remanded the matter on appeal for re-adjudication consistent with the instructions outlined in a January 2013 Joint Motion for Remand (Joint Motion) by the parties.

The issue of service connection for ischemic heart disease comes before the Board on appeal from a March 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2013.

The issue of service connection for renal disease comes before the Board on appeal from a February 2013 rating decision by a RO of the VA.  A notice of disagreement was received in March 2013.

In February 2012, the Board issued a final decision on the following claims, and as such, they are no longer a part of the current appeal: (1) a rating in excess of 20 percent for residuals of low back injury with herniated nucleus pulposus L5-S1 and osteophyte L5 was denied; (2) service connection for bilateral foot disability (other than peripheral neuropathy of the lower extremities) was denied; (3) an effective date prior to December 6, 2004, for the grant of service connection for diabetes mellitus type II was granted (May 8, 2001); (4) a rating in excess of 10 percent for tinnitus was denied; (5) a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity was denied; (6) a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity was denied; (7) a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) was denied; and (8) service connection for pulmonary disability, to include chronic obstructive pulmonary disease (COPD), was denied.

In February 2012, the Board also remanded the following claims, and as the development requested is still in the process of being completed, such claims have not yet been returned to the Board for further appellate action: (1) a rating in excess of 10 percent for diabetes mellitus type II prior to April 27, 2005; (2) service connection for bilateral knee arthritis; (3) a rating in excess of 10 percent for left knee cartilage injury; (4) a rating in excess of 10 percent for right knee cartilage injury; (5) service connection for hypertension; and (6) a total disability rating based on individual unemployability (TDIU).  These 6 issues remain in appellate status and RO action pursuant to the February 2012 remand must be completed by the RO.

The Board notes that it has reviewed the Veteran's physical claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.

The issues of entitlement to an effective date earlier than April 2, 2007 for peripheral neuropathy of the left lower extremity, and entitlement to an effective date earlier than April 2, 2007 for peripheral neuropathy of the right lower extremity, have been raised by the record (specifically, in a July 2013 statement submitted by the Veteran's attorney), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of service connection for ischemic heart disease and service connection for renal disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDING OF FACT

In July 2013, the Veteran's attorney submitted a written statement to withdraw the appeal on the issue of a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

In a July 2013 written statement, the Veteran's attorney stated the following: "The [V]eteran hereby withdraws his appeal for the issue of entitlement to an increased rating for diabetes mellitus after April 27, 2005."  Thus, the Board finds that the Veteran has withdrawn his appeal as to this issue, and hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.



ORDER

The appeal+ as to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus type II from April 27, 2005, is dismissed.


REMAND

As noted in the Introduction, the Veteran filed a notice of disagreement in February 2013 to initiate an appeal of the March 2012 rating decision which denied service connection for ischemic heart disease, and he also filed a notice of disagreement in March 2013 to initiate an appeal of the February 2013 rating decision which denied service connection for renal disease.  Appropriate action, including issuance of a statement of the case, is therefore necessary with regard to these issues.  38 C.F.R. § 19. 26; Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case addressing the issues of entitlement to service connection for ischemic heart disease and entitlement to service connection for renal disease.  The Veteran and his attorney should be afforded the appropriate period of time to respond.  These matters should be returned to the Board only if the Veteran or his attorney submits a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


